Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is a petition for a writ of mandamus to Honorable .Wendell P. Stafford, one of the justices of the supreme court *384of the District of Columbia, to compel him to enter a final decree in a cause that has been remanded to that court.
The original cause was decided by this court May 30, 1912, Prall v. Prall, 39 App. D. C. 100.
Mandamus is not the proper remedy. The most appropriate remedy would be by appeal, in which this court could direct the proper decree to be rendered. The case having been reversed by this court and the cause remanded for the proper decree, there should be no difficulty about it.
The petition is dismissed without costs. Dismissed.